February 2 2016


                                          DA 15-0305
                                                                                          Case Number: DA 15-0305

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          2016 MT 25



ESTATE OF CRAIG MICHAEL KINNAMAN
and NANCY KINNAMAN, as Personal Representative
of the Estate of Craig Michael Kinnaman,

               Plaintiff and Appellant,

         v.

MOUNTAIN WEST BANK, N.A., and
John Does 1 through 10,

               Defendants and Appellees.


APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. ADV 12-558
                       Honorable James P. Reynolds, Honorable Mike Menahan,
                       Presiding Judges


COUNSEL OF RECORD:

                For Appellant:

                       James M. Kommers, Kommers Law Firm, P.C., Bozeman, Montana

                For Appellees:

                       Dean A. Stensland, Thomas J. Leonard, Boone Karlberg P.C., Missoula,
                       Montana



                                                   Submitted on Briefs: December 9, 2015

                                                              Decided: February 2, 2016


Filed:

                       __________________________________________
                                         Clerk
Justice Patricia Cotter delivered the Opinion of the Court.

¶1     The underlying case is the third lawsuit arising from a project to develop

condominiums at Lakeside Village on Hauser Lake in Lewis and Clark County (the

condos). The project’s developer, Cherrad, LLC (Cherrad), its lender, Mountain West

Bank (the Bank), and the estate of its general contractor, Craig Kinnaman (the Estate),

were all parties to the second lawsuit. In this third suit, the Estate brought eight claims

against the Bank that the Bank argued were barred by the compulsory counterclaim rule

or the doctrine of claim preclusion. The District Court found that the Estate’s claims

were barred, and granted summary judgment to the Bank on all claims. The Estate

appeals the District Court’s order granting summary judgment to the Bank. The Estate

also appeals the District Court’s denial of the Estate’s motion for relief from judgment,

the District Court’s order changing venue, and the District Court’s taking of judicial

notice of the record in previous actions. We affirm.

                                         ISSUES

¶2     We address the following issues on appeal:

      1. Did the District Court err in granting Mountain West Bank’s motion to change
venue?

      2. Did the District Court err in granting summary judgment in favor of Mountain
West Bank on all claims?

      3. Did the District Court abuse its discretion by taking judicial notice of the
record in previous actions?

     4. Did the District Court abuse its discretion by denying the Estate’s motion under
Montana Rule of Civil Procedure 60(b)(6) to vacate the order of summary judgment?
                                             2
                 FACTUAL AND PROCEDURAL BACKGROUND

¶3    This is the third of three lawsuits stemming from the development of

condominiums at Lakeside Village on Hauser Lake in Lewis and Clark County. Conrad

and Cheryl Hale owned several limited liability companies, including Cherrad, that were

involved in developing the condos.        CK Design and Construction was the sole

proprietorship of Craig Kinnaman (Kinnaman), who was the general contractor on the

project. Craig Kinnaman committed suicide in 2007, and his wife, Nancy Kinnaman, is

the personal representative of his estate. Mountain West Bank loaned money to the Hales

and their LLCs for the development of the condos and other unrelated ventures in

Lakeside Village, including a bar and restaurant. Cherrad agreed to pay the Bank the first

$200,000 of proceeds from the sale of each condo unit. The Hales, through Cherrad, then

formed an agreement with Kinnaman whereby Kinnaman would fund the construction of

the condos in exchange for $350,000 from the proceeds of the sale of each condo.

Kinnaman agreed to subordinate his interest in the condos to the Bank’s interest. The

parties entered into several other contracts between and among themselves regarding the

development, construction, and financing of the condo units.

¶4    The unravelling of the Lakeside Village project in 2007 spawned three lawsuits.

The first lawsuit (the Interpleader Action) resulted in a final judgment in district court

that was not appealed. We resolved the second lawsuit (the Foreclosure Action) in 2013.

See Mt. West Bank, N.A. v. Cherrad, LLC, 2013 MT 99, 369 Mont. 492, 301 P.3d 796.

                                            3
We set forth most of the background facts relevant to this third lawsuit in that opinion,

Cherrad, ¶¶ 5-15, and we will not repeat them here. We recount only the facts essential

to this appeal.

¶5     On March 28, 2012, the Estate filed this action in Gallatin County and asserted

eight claims against the Bank: (1) breach of covenant of good faith and fair dealing,

(2) tortious interference with contract, (3) fraudulent inducement, (4) constructive fraud,

(5) actual fraud, (6) deceit, (7) breach of contract, and (8) unjust enrichment. The thrust

of the Estate’s claims was that the Bank misrepresented to Craig Kinnaman how the

proceeds from the infrastructure loans to Cherrad would be used, that it fraudulently

induced Kinnaman into subordinating his interest in the condo units to the Bank’s

interest, and that it unjustly enriched itself on profits from the sale of several condo units.

The contracts on which the Estate bases its claims against the Bank in this case are the

same contracts that were at issue in the Foreclosure Action.

¶6     The Bank moved for summary judgment on all the Estate’s claims on the grounds

that the claims were barred by the compulsory counterclaim rule or the doctrine of claim

preclusion. The Bank asserted that all the facts upon which the Estate relies in the

present action were in existence during the pendency of the Foreclosure Action, and that

the Estate should have litigated any claims it had against the Bank during the Foreclosure

Action. The District Court agreed with the Bank and granted summary judgment on all

claims. The Estate appeals both the District Court’s order granting summary judgment

and the District Court’s denial of the Estate’s motion for relief from judgment. The
                                              4
Estate also appeals the order changing venue from Gallatin County to Lewis and Clark

County, and the District Court’s taking judicial notice in this action of the records from

the previous actions. We affirm the District Court.

                              STANDARD OF REVIEW

¶7    A district court’s ruling on a motion for change of venue to a proper county is a

question of law that we review for correctness. Lockhead v. Weinstein, 2001 MT 132,

¶ 5, 305 Mont. 438, 28 P.3d 1081 (citing Sprinkle v. Burton, 280 Mont. 358, 361, 935
P.2d 1094, 1096 (1996)).

¶8    We review a district court’s entry of summary judgment de novo. McClue v.

Safeco Ins. Co., 2015 MT 222, ¶ 8, 380 Mont. 204, 354 P.3d 604 (citing Albert v. City of

Billings, 2012 MT 159, ¶ 15, 365 Mont. 454, 282 P.3d 704). “Summary judgment is

appropriate when the moving party demonstrates both the absence of any genuine issues

of material fact and entitlement to judgment as a matter of law.” Albert, ¶ 15. “A

material fact is a fact that involves the elements of the cause of action or defenses at

issue to an extent that necessitates resolution of the issue by a trier of fact.” Williams v.

Plum Creek Timber Co., 2011 MT 271, ¶ 14, 362 Mont. 368, 264 P.3d 1090 (internal

quotation marks omitted) (citing Arnold v. Yellowstone Mountain Club, LLC, 2004 MT
284, ¶ 15, 323 Mont. 295, 100 P.3d 137).

¶9    Evidentiary rulings by a district court, including a decision to take judicial notice

of facts or law, are reviewed for abuse of discretion. In re Marriage of Carter-Scanlon,

2014 MT 97, ¶ 15, 374 Mont. 434, 322 P.3d 1033; In re Marriage of Steab, 2013 MT
5
    124, ¶ 11, 370 Mont. 125, 300 P.3d 1168. We also review for abuse of discretion a

    district court’s ruling on a motion for relief from judgment brought under Rule 60(b)(6)

    of the Montana Rules of Civil Procedure. Hall v. Heckerman, 2000 MT 300, ¶ 12, 302
Mont. 345, 15 P.3d 869 (citing In re Marriage of Laskey, 252 Mont. 369, 371, 829 P.2d
935, 937 (1992)).

                                         DISCUSSION

¶10    1. Did the District Court err in granting Mountain West Bank’s motion to change
venue?

¶11      The Estate filed this lawsuit on March 28, 2012, in Gallatin County.1 On May 31,

2012, the Bank filed a motion for change of venue pursuant to § 25-2-201(1), MCA, and

requested that the District Court transfer the matter to Lewis and Clark County.

Following full briefing, the District Court granted the Bank’s motion to change venue on

July 10, 2012, and transferred the matter to Lewis and Clark County. The Estate did not

appeal that order.

¶12      On May 14, 2015, the Estate appealed the District Court’s order granting summary

judgment to the Bank, and the District Court’s order denying the Estate’s motion under

Montana Rule of Civil Procedure 60(b)(6) for an order vacating summary judgment. In

its appellate brief, the Estate argued, inter alia, that the Eighteenth Judicial District Court,

Gallatin County erred in granting the Bank’s motion for change of venue to the First

1
  In its briefs, the Estate maintains that its complaint was filed as a counterclaim against the Bank
in a probate matter in Gallatin County involving the Craig Kinnaman estate. In fact, the Estate’s
complaint was filed as a separate civil action and there was never a consolidation of the civil
complaint with the probate action.
                                                   6
Judicial District Court, Lewis and Clark County, because venue in the present action is

proper in Gallatin County, where the Estate’s probate was filed. The Bank responded

that “[i]t is unclear how venue of the probate proceeding could inform the venue analysis

here,” and that the District Court did not err in transferring this matter to Lewis and Clark

County. We conclude the Bank’s argument is correct.

¶13    Section 25-2-201, MCA, provides, “[t]he court or judge must, on motion, change

the place of trial in the following cases: (1) when the county designated in the complaint

is not the proper county.” The Bank made such a motion, and the District Court was

required to change the venue from Gallatin County if Gallatin County was not the proper

place of trial. “[T]he proper place of trial for all civil actions is the county in which the

defendants or any of them reside at the commencement of the action.”                  Section

25-2-118(1), MCA. This is the “principal rule” of venue. Tit. 25, ch. 2, Mont. Code

Ann., Annotations, Official Comments at 128 (2012). The Bank is the only defendant in

this action, and it is undisputed that the Bank is authorized to do business in Montana and

that its principal place of business in Montana is Lewis and Clark County. Additionally,

“[t]he proper place of trial for actions upon contracts is either: (a) the county in which the

defendants, or any of them, reside at the commencement of the action; or (b) the county

in which the contract was to be performed.” Section 25-2-121(1), MCA. The contracts

at issue in this case were all to be performed in Lewis and Clark County, making Lewis

and Clark County the proper venue for trial of the Estate’s contract claims. Even if venue

may have been proper in Gallatin County on one of the Estate’s non-contract claims, the
                                              7
Bank would still be entitled to a change of venue to Lewis and Clark County. Section

25-2-116, MCA (“In an action involving two or more claims for which this part

designates more than one as a proper place of trial, a party entitled to a change of place of

trial on any claim is entitled to a change of place of trial on the entire action.”). Thus,

Lewis and Clark County is the proper venue for this action, and the District Court did not

err in granting the Bank’s motion to change venue from Gallatin County.

¶14 2. Did the District Court err in granting summary judgment in favor of Mountain
West Bank on all claims?

¶15    The Estate raised eight claims against the Bank in its complaint in the present

action. The Bank moved for summary judgment on various grounds and argued, inter

alia, that it was entitled to judgment as a matter of law because the Estate’s claims were

barred as having been compulsory counterclaims in the Foreclosure Action or were

barred by the doctrine of claim preclusion. The District Court granted the Bank’s motion

for summary judgment on the grounds that most of the Estate’s claims were barred as

having been compulsory counterclaims in the Foreclosure Action, and the remaining

claims having to do with the sale of condo units 3, 5, and 6 were barred by the doctrine of

claim preclusion. We conclude that the District Court did not err in entering summary

judgment in favor of the Bank, but we reach this conclusion based solely on the

application of the doctrine of claim preclusion. As we have said before, “[w]e will affirm

a district court decision if the right result was reached, though for the wrong reason, and

we do so here.” Hinebauch v. McRae, 2011 MT 270, ¶ 25, 362 Mont. 358, 264 P.3d
8
1098 (citing Wells Fargo Bank v. Talmage, 2007 MT 45, ¶ 23, 336 Mont. 125, 152 P.3d
1275).

¶16      In Touris v. Flathead County, 2011 MT 165, 361 Mont. 172, 258 P.3d 1, we set

forth the policy behind and the elements of claim preclusion:

         The doctrine of res judicata, or claim preclusion, bars re-litigation of a
         claim that a party has already had the opportunity to litigate. Baltrusch v.
         Baltrusch, 2006 MT 51, ¶ 15, 331 Mont. 281, 130 P.3d 1267. Central to res
         judicata is the concept of finality; litigation must, at some point, come to an
         end. State v. Southwick, 2007 MT 257, ¶ 15, 339 Mont. 281, 169 P.3d 698;
         Orlando v. Prewett, 236 Mont. 478, 481, 771 P.2d 111, 113 (1989). In
         addition, res judicata promotes judicial efficiency, deterring plaintiffs from
         splitting a single cause of action into more than one lawsuit. Baltrusch,
         ¶ 15.

Touris, ¶ 12. A matter is barred by the doctrine of claim preclusion if four elements are

met: “(1) [t]he parties or their privies are the same; (2) [t]he subject matter of the present

and past actions is the same; (3) [t]he issues are the same and relate to the same subject

matter; and (4) [t]he capacities of the parties are the same to the subject matter and

issues between them.” Touris, ¶ 13 (citing Wiser v. Mont. Bd. of Dentistry, 2011 MT 56,

¶ 9, 360 Mont. 1, 251 P.3d 675). However, res judicata only applies if a final judgment

on the merits was entered in the earlier action. Touris, ¶ 13 (citing Baltrusch, ¶ 15;

Wiser, ¶ 9).

¶17      In this case, the first, second, and fourth elements are clearly satisfied. Both

parties to the present action were parties to the Foreclosure Action.           See Cherrad,

¶¶ 5-15. The subject matter of the present and past actions, the developing, building, and

financing of Lakeside Village, is the same. See Cherrad, ¶¶ 5-24. And the capacities of
                                               9
the parties are the same to the subject matter and issues between them. See Cherrad,

¶¶ 5-24. The only elements conceivably in dispute, then, are whether the issues in the

two actions are the same, and whether the Foreclosure Action was a final judgment on the

merits of all claims in dispute in the present action.

¶18 In analyzing the third element of claim preclusion, whether the issues in the two

actions are the same, we have in the past looked to the Restatement (Second) of

Judgments: “[w]hen a valid and final judgment rendered in an action extinguishes the

plaintiff’s claim [. . .], the claim extinguished includes all rights of the plaintiff to

remedies against the defendant with respect to all or any part of the transaction, or series

of connected transactions, out of which the action arose.” Brilz v. Metro. Gen. Ins. Co.,

2012 MT 184, ¶ 23, 366 Mont. 78, 285 P.3d 494 (quoting Restatement (Second) of

Judgments § 24). We went on to say that

       [t]he concept of “transaction” here “connotes a natural grouping or
       common nucleus of operative facts.” Restatement (Second) of Judgments
       § 24 cmt. b. Thus, where one act causes a number of harms to, or invades a
       number of different interests of, the same person, there is still only one
       transaction. Restatement (Second) of Judgments § 24 cmt. c. The rationale
       and premise underlying this approach is that modern procedural systems
       afford parties ample means for fully developing the entire transaction in one
       action—e.g., by permitting the presentation of all material relevant to the
       transaction without artificial confinement to any single substantive theory
       or kind of relief and without regard to historical forms of action or
       distinctions between law and equity; by allowing allegations to be made in
       general form and reading them indulgently; by allowing allegations to be
       mutually inconsistent subject to the pleader’s duty to be truthful; by
       permitting considerable freedom of amendment and tolerating changes of
       direction in the course of litigation; and by enabling parties to resort to
       compulsory processes besides private investigations to ascertain the facts
       surrounding the transaction. Restatement (Second) of Judgments § 24
                                              10
        cmt. a. “The law of res judicata now reflects the expectation that parties
        who are given the capacity to present their ‘entire controversies’ shall in
        fact do so.” Restatement (Second) of Judgments § 24 cmt. a.

Brilz, ¶ 24.

¶19     The Estate had an opportunity in the Foreclosure Action to present the “entire

controversy,” and it should have done so. In the Foreclosure Action, the Bank sought to

foreclose on the loans it had made to Cherrad, and alleged that it was adversely affected

by the $3.3 million construction lien the Estate had filed against the property that secured

the loans the Bank was seeking to foreclose. Cherrad, ¶ 16. The Bank also requested a

declaration that its secured interests in the property were superior to the Estate’s

construction lien. Cherrad, ¶ 16. The Estate filed an answer, a counterclaim against the

Bank for lien superiority, and a crossclaim against Cherrad for breach of contract and

unjust enrichment, claiming Cherrad wrongfully diverted funds from the proceeds of the

sale of one of the condo units. Cherrad, ¶ 17. The District Court granted summary

judgment against the Estate in favor of the Bank and Cherrad, and declared the Estate’s

construction lien invalid. Cherrad, ¶ 18. However, the District Court also ordered

Cherrad to compensate the Estate for work Kinnaman had performed on the condos.

Cherrad, ¶ 22. The District Court awarded the Estate $76,278 of the $3.3 million the

Estate claimed it was owed. Cherrad, ¶ 22. We affirmed the District Court. Cherrad,

¶ 42.

¶20     Now in the present action, the Estate is suing the Bank over the same contracts

that were the subject of the Estate’s counterclaim for lien superiority and its crossclaim
                                            11
for breach of contract in the Foreclosure Action, and is seeking to recover, this time from

the Bank, the same $3.3 million that it claimed was its due in the Foreclosure Action.

The present action clearly arose from the same “series of connected transactions” that

gave rise to the Foreclosure Action.       Brilz, ¶ 23 (quoting Restatement (Second) of

Judgments § 24). Thus, the issues in the two actions are the same, and the third element

of claim preclusion is satisfied.

¶21 The final question in applying the doctrine of claim preclusion here is whether the

Foreclosure Action was a final judgment on the merits of all claims in dispute in the

present action. As we have said before,

       [t]his includes claims that were or could have been litigated in the first
       action. Wiser v. Mont. Bd. of Dentistry, 2011 MT 56, ¶ 17, 360 Mont. 1,
       251 P.3d 675; Somont Oil Co. v. A & G Drilling, Inc., 2008 MT 447, ¶ 11,
       348 Mont. 12, 199 P.3d 241. Hence, as a result of the doctrine’s
       application, a party may be precluded from litigating a matter that has never
       been litigated and that may involve valid rights to relief. The rationale here
       is to force parties to raise such matters in their first suit in the interest of
       judicial economy and avoiding the expense and vexation of multiple
       lawsuits.

Brilz, ¶ 21 (emphasis in original).

¶22    The facts that form the basis of the Estate’s complaint in the present action—e.g.,

the negotiations about and substance of the contracts among the various parties, the

procedures followed in the sale of the condo units and distribution of the resulting

proceeds, the amounts of money each party spent or was owed during the development,

financing, construction, and sale of the condo units—were all in existence at the time of

the Foreclosure Action. Although the Estate chose in the Foreclosure Action to proceed
                                             12
against Cherrad and not the Bank, the Bank was a party to that action, and the Estate’s

current claims against the Bank could have been litigated in the Foreclosure Action.

Because a final judgment on the merits was entered in the Foreclosure Action, the Estate

is now barred from reopening issues that were or should have been determined in the

prior suit. Baltrusch, ¶ 15.

¶23    Since all four elements of claim preclusion are present and a final judgment on the

merits was entered in the Foreclosure Action, the Estate’s claims in this action are barred

by the doctrine of claim preclusion. The District Court did not err in granting summary

judgment to the Bank on all claims.

¶24 3. Did the District Court abuse its discretion by taking judicial notice of the
record in previous actions?

¶25    In its order granting the Bank’s motion for summary judgment, the District Court

took judicial notice of our opinion in the Foreclosure Action and the District Court

records of the Interpleader Action and the Foreclosure Action. The Estate argues on

appeal that the District Court improperly used Rule 202 of the Montana Rules of

Evidence to adopt facts from the record of the Foreclosure Action. The Bank responds

that the District Court did not adopt facts from a previous record, but simply took judicial

notice of the existence of those facts, and that taking judicial notice of the record in the

present action or in previous actions is not an abuse of the District Court’s discretion

under Rule 202.




                                            13
¶26    The Montana Rules of Evidence allow a District Court to take judicial notice of

facts, M. R. Evid. 201, or judicial notice of law, M. R. Evid. 202. Under Rule 202, the

District Court may take judicial notice of the “[r]ecords of any court of this state.” M. R.

Evid. 202(b)(6). We have held that this rule “includes prior proceedings in other cases,

Farmers Plaint Aid v. Fedder, 2000 MT 87, ¶¶ 26-27, 299 Mont. 206, 999 P.2d 315, and

prior proceedings in the same case, State v. Loh, 275 Mont. 460, 477-78, 914 P.2d 592,

603 (1996).” State v. Homer, 2014 MT 57, ¶ 8, 374 Mont. 157, 321 P.3d 77. In this

case, the District Court noted in its order granting the Bank’s motion for summary

judgment that the “factual and procedural backgrounds are based on the record in this

case, as well as court records the Court is entitled to take judicial notice of under Rule

202.” The District Court then listed the opinions and records of which it was taking

judicial notice, including our opinion in the Foreclosure Action, and the District Court

records of the Interpleader Action and the Foreclosure Action. Rule 202 allows a District

Court to take judicial notice of the prior proceedings in this case and in other cases, and

the District Court did not abuse its discretion in so doing.

¶27    Further, in order to properly consider the Bank’s argument that the Estate’s claims

were barred by the compulsory counterclaim rule or by claim preclusion, the District

Court would have needed to review the record in the Foreclosure Action to determine if

the issues presented in that action were the same as the issues presented in this action,

and to determine if the facts alleged in the Estate’s complaint in this action were in

existence during the pendency of the previous action. The District Court did just that:
                                             14
reviewed the discovery produced in the Foreclosure Action and determined that the facts

central to the Estate’s present claims were in existence during the Foreclosure Action.

The District Court did not take improper judicial notice of facts under Rule 201, but

rather properly exercised its discretion under Rule 202 to take judicial notice of the

record in previous actions.

¶28 4. Did the District Court abuse its discretion by denying the Estate’s motion
under Montana Rule of Civil Procedure 60(b)(6) to vacate the order of summary
judgment?

¶29    After the District Court granted the Bank’s motion for summary judgment, the

Estate filed a motion for relief from judgment under Rule 60(b)(6) of the Montana Rules

of Civil Procedure. The Estate argued that it was entitled to relief from judgment because

the District Court took improper judicial notice of facts from previous actions in order to

determine that no genuine dispute of material fact remained in this action. The merits of

the Estate’s judicial notice arguments are addressed above.

¶30    Under Rule 60, a party may seek relief from a final judgment or order for one of

the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
       discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b); (3) fraud
       (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party; (4) the judgment is void; (5) the
       judgment has been satisfied, released, or discharged; it is based on an
       earlier judgment that has been reversed or vacated; or applying it
       prospectively is no longer equitable; or (6) any other reason that justifies
       relief.


                                            15
M. R. Civ. P. 60(b). The Estate sought relief from judgment under subsection (6), the

“catch-all” provision. We have held that “[a] movant cannot prevail under Rule 60(b)(6)

unless [she] meet[s] the higher burden of proving extraordinary circumstances while

showing that [she was] blameless and acted within a reasonable amount of time.” Wittich

Law Firm, P.C. v. O’Connell, 2013 MT 122, ¶ 19, 370 Mont. 103, 304 P.3d 375 (citing

Bahm v. Southworth, 2000 MT 244, ¶ 14, 301 Mont. 434, 10 P.3d 99). Moreover, “[i]t is

not the intent of Rule 60(b)(6) to be a substitute for appeal.” Lussy v. Dye, 215 Mont. 91,

93, 695 P.2d 465, 466 (1985). A motion under Rule 60(b)(6) “must be something more

than a request for rehearing or a request that the District Court change its mind. It must

be shown that something prevented a full presentation of the cause or an accurate

determination on the merits and that for reasons of fairness and equity redress is

justified.” Lussy, 215 Mont. at 93, 695 P.2d at 466.

¶31    The Estate’s motion in this case was essentially a request that the District Court

change its mind. The District Court noted in its order denying the Estate’s Rule 60(b)(6)

motion that “[m]ere allegations do not constitute an ‘extraordinary circumstance’ when

the moving party had an opportunity to argue, and did argue, before the District Court.”

The fact that the Estate was unsuccessful in its arguments before the District Court is not

an extraordinary circumstance warranting relief under Rule 60(b)(6). The District Court

did not abuse its discretion in denying the Estate’s motion for relief from judgment.




                                            16
                                   CONCLUSION

¶32   For the foregoing reasons, we affirm the District Court’s April 22, 2014 Order

granting the Bank’s motion for summary judgment, and the District Court’s April 16,

2015 Order denying the Estate’s motion for relief from judgment.



                                               /S/ PATRICIA COTTER

We concur:

/S/ MIKE McGRATH
/S/ BETH BAKER
/S/ JAMES JEREMIAH SHEA
/S/ LAURIE McKINNON




                                          17